Citation Nr: 1424325	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-44 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder of the bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran's claims file has since been transferred to the RO in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran has claimed entitlement to service connection for a disorder of the bilateral feet.  While the RO has treated her claim has a claim for entitlement to service connection for pes planus (flat feet), in actuality the Veteran has requested service connection for a disorder manifested by foot pain (see Statements, July 1997, November 2000), and not specifically flat feet.  This is an important distinction in this case, as the Veteran's claim has been repeatedly denied for the lack of a current diagnosis.  While the record is silent for a current diagnosis of flat feet, the record does contain a diagnosis of plantar fasciitis.  See VA outpatient treatment report, October 2005.  

Further, the Board points out that she was diagnosed with plantar fasciitis on at least one occasion during her period of active service (July 19, 1993), and complained of bilateral foot pain on several occasions.

The Board also notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Taking into account the Veteran's diagnosis of record, as well as her foot complaints during service, her claim for service connection must be remanded for a VA examination so as to determine whether any current diagnosis of the bilateral feet is etiologically-related to her military career.  While she was afforded a VA examination in July 2007, her service treatment records were not available at that time.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA examination to assess the severity and etiology of any currently-diagnosed foot disorder (if any).  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of her claim, as well her service treatment records.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

Is at least as likely as not that the Veteran has a foot disability at this time?

If so, whether it is at least as likely as not that any current foot disorder (if any) had its onset in service or is otherwise etiologically-related to service.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  The Veteran's overall credibility should be addressed if possible (but not required). 

2.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



